Title: Order by Virginia Superior Court of Chancery in Jefferson v. Rivanna Company, 8 December 1819
From: Superior Court of Chancery,Brown, John (1762–1826)
To: 


					
						
							Wednesday December the 8th 1819
						
					
					Between
					
						
							
								Thomas Jefferson
							
							
							Plaintiff
						
						
							 and
							
						
						
							George Divers,
								William D Meriwether
								Nimrod Bramham
								Dabney Minor & John Kelly subscribers members & directors of the Rivanna Company
							}
							Defendants
						
					
					On the various topics brought into discussion in this cause,—the Court, after maturely considering the bill answer exhibits examinations of witnesses, and the arguments of Counsel, hath made up an opinion which is delivered in writing and filed amongst the papers;—and in order to enable the Court, to pronounce a final decree pursuant to the principles of that opinion,—it is adjudged and ordered, that Charles Scott, John H. Cocke David Watson and George Fleming or any three or more of whom may act who are hereby appointed commissioners for that purpose any three of whom, or  any other persons, who may be agreed upon by the parties may act,—who after viewing the dam canal and mills of the plaintiff the locks of the defendants, and such other objects as the parties or either of them may reasonably require, or as the commissioners shall think fit, shall report to this Court at the next term or as soon thereafter as practicable, what injury the plaintiff sustains or is likely to sustain, by the use of the water for the purpose of navigation through his canal,—what damage he sustains or is in danger of sustaining from the erection of the defendants locks, in consequence of their weakening the banks of the canal or otherwise,—by what means and to what extent, the injury damage and danger aforesaid, may be guarded against without depriving the company or the public of the convenient use of the canal as an improvement on the navigation of the river in the manner contemplated by the order of Court, granting the plaintiff the priviledge of erecting his dam;—in what manner the use of the water in the canal by each party, may be regulated, so as to secure the rights of each, and so that the enjoyment of these rights by each may be as little as possible detrimental to the other, what compensation, if any, the defendants have already made to the plaintiff for the  priviledge of using his canal for the purposes of navigation with the nature and value of such compensation;—and what additional compensation ought to be made to the plaintiff therefor—and that the said Commissioners do report to this Court such other matters as either party may require, or as they themselves may think pertinent—together with any evidence which may be submitted to them—and any agreement which the parties may have made or may make, in relation to the matters aforesaid
					In performing the duties hereby required of the Commissioners, they will govern themselves by the principles of the written opinion aforesaid, and will especially bear in mind that the plaintiffs right to the use of his canal and the water therein, for the purpose of his Mills is prior & primary, and that the defendants right to the use thereof, for the purposes of navigation is subsequent and subordinate,—although as far as practicable each must so use his own as not to injure that of the other—
					
						
							
							Jn. Brown
							
						
					
				